THE THIRTEENTH COURT OF APPEALS

                                   13-14-00525-CR


                                   Cody John Hicks
                                          v.
                                  The State of Texas


                                 On Appeal from the
                 County Court at Law No. 2 of Victoria County, Texas
                             Trial Cause No. 2-101403


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be DISMISSED. The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

May 14, 2015